Name: Commission Regulation (EEC) No 2787/87 of 18 September 1987 opening the preventive distillation operation provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1987/88 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/ 10 Official Journal of the European Communities 19 . 9 . 87 COMMISSION REGULATION (EEC) No 2787/87 of 18 September 1987 opening the preventive distillation operation provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1987/88 wine year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2544/87 (3) laid down detailed rules for the preventive distillation operation provided for in Article 38 of Regulation (EEC) No 822/87 for the 1987/88 wine year ; Whereas Article 2 ( 1 ) of Regulation (EEC) No 2544/87 provides for the determination of the quantities of wines which may be distilled under the distillation operation in question ; whereas the foreseeable market situation , in the light of harvest forecasts and the level of end-of-year stocks, indicates that the said quantities should be fixed at levels that will , in conjunction with the other distillation measures for the wine year, secure an improvement in market conditions but are not higher than compatible with sound management of the market ; Whereas, in view of the level of yields in Spain , the appli ­ cation of a fixed volume per hectare could in many cases lead to distillation of an excessively high percentage of production ; whereas such a situation should be avoided so as not to distort the application of the measure ; whereas to this end an additional limit should be imposed on the quantities which can be distilled ; Whereas prices during the transitional period in Spain make preventive distillation more attractive in Spain than in the other Member States ; whereas this fact should be borne in mind when fixing the percentages particularly for cooperatives and producers who produce wine from purchased grapes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 1 1 . The preventive distillation operation for table wines and wines suitable for yielding table wine, referred to in Article 38 of Regulation (EEC) No 822/87, is hereby opened for the 1987/88 wine year. 2 . The quantity of table wines or wines suitable for yielding table wine that producers may have distilled in accordance with Regulation (EEC) No 2544/87, shall be : (a) for producers as referred to in Article 2 ( 1 ) (a) of Regu ­ lation (EEC) No 2544/87 :  1 3 hl/ha for the French part of wine-growing zone B and for wine-growing zones C I, C II and C III . However for producers whose holding is located in the Spanish part of wine-growing zones C I, C II and C III the total quantity of table wines or wines suitable for yielding table wine that may be distilled may in no circumstances exceed 26 % of their output of table wine,  6 hl/ha for wine-growing zone A and the German part of wine-growing zone B ; (b) for producers, cooperatives and producer groups referred to in Article 2 ( 1 ) (b) of Regulation (EEC) No 2544/87 :  26 % of their output as regards the Greek part of wine-growing zone C III,  20 % of their output as regards the Spanish part of wine-growing zones C I, C II and C III,  13 % of their output as regards the other wine ­ growing zones ; (c) for cooperatives and producer groups as referred to in Article 2 ( 1 ) (c) of Regulation (EEC) No 2544/87 :  13 hl/ha for the French part of wine-growing zone B and for wine-growing zones C I, C II and C III, However, for cooperatives and producer groups located in the Spanish part of the wine-growing zones C I, C II and C III the total quantity of table wines or wines suitable for yielding table wine that may be distilled may in no circum ­ stances exceed 26 % of the output of table wine of the members in question ; (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7 . 1987 , p. 26 . 3) OJ No L 242, 26. 8 . 1987, p. 5 . No L 268/ 1119 . 9 . 87 Official Journal of the European Communities  6 hl/ha for wine-growing zone A and the German part of wine-growing zone B ; (d) for cooperatives and producer groups as referred to in Article 2 ( 1 ) (d) of Regulation (EEC) No 2544/87 :  20 % of the output concerned as regards the Spanish part of wine-growing zones C I, C II and C III,  13 % of the output concerned as regards the other wine-growing zones . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 26 % of the output concerned as regards the Greek part of wine-growing zone C III, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1987. For the Commission Frans ANDRIESSEN Vice-President t